DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1, 3-4, 6-13, 16, and 21 are allowed.	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a telephone/e-mail communication with Attorney Kyle Edward Yarberry (Reg. No. 70157) on May 12/13, 2022.													The application has been amended as follows: 	
			
In the Claims:
Withdrawn Claims 14, 15, and 17-20 are canceled without traverse.

Please replace Claims 9, 10, 13, 16, and 21 as follows:
		
9. The image sensor of claim 8, wherein the depth G is measured from the logic die to the pixel die.												10. The image sensor of claim 8, wherein each raised logic oxide feature has a first height and each raised pixel oxide feature has a second height, wherein a sum of the first height and the second height equals the depth G.
13. The image sensor of claim 1, wherein each fluidly connected air gap has a depth G measured between the logic die and the pixel die of about 1µm to about 3µm, each fluidly connected air gap is fluidly connected with at least one air channel located between adjacent outer bonds, the at least one air channel having a width of about 150 µm to about 2000 µm, wherein each raised logic oxide feature and each raised pixel oxide feature has a width W of about 2µm to about 5µm, and wherein the raised pixel oxide features are offset from the raised logic oxide features by an offset angle α of about 15 degrees to about 75 degrees and by an offset length L of about 25% of the pitch P to about 75% of the pitch P.								16. The image sensor of claim 1, wherein the inner region encompasses the pixel array.													21. An image sensor, comprising: a logic die, comprising: a function logic element disposed on a bond side of the logic die; and a logic oxide array of raised logic oxide features disposed on the bond side of the logic die; a pixel die stacked on top of the logic die, the pixel die comprising: a pixel array disposed on a light receiving side of the pixel die; and a pixel oxide array of raised pixel oxide features disposed on a bond side of the pixel die; a plurality of outer bonds disposed between an outer region of the logic die and an outer region of the pixel die; and a plurality of inner bonds formed at an inner region of the image sensor between the pixel oxide array and the logic oxide array, the inner bonds being spaced apart by a plurality of fluidly connected air gaps extending between the logic die and the pixel die, wherein each fluidly connected air gap has a depth G measured between the logic die and the pixel die of about 1µm to about 3µm, each fluidly connected air gap is fluidly connected with at least one air channel located between adjacent outer bonds, the at least one air channel having a width of about 150 µm to about 2000 µm, wherein each raised logic oxide feature and each raised pixel oxide feature has a width W of about 2µm to about 5µm, adjacent raised pixel oxide features are spaced apart by a pitch P of about 10 µm to about 50 µm, and wherein the raised pixel oxide features are offset from the raised logic oxide features by an offset angle α of about 15 degrees to about 75 degrees and by an offset length L of about 25% of the pitch P to about 75% of the pitch P.			
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Fujii et al. (US 2014/0145338 A1) and Chou et al. (US 2014/0264948 A1). Fujii et al. and Chou et al. do not teach or suggest fairly, either singularly or in combination wherein the raised logic oxide features form a logic oxide grid and the raised pixel oxide features form a pixel oxide grid that overlaps the logic oxide grid by an inner bond overlap amount, wherein adjacent raised pixel oxide features are spaced apart by a pitch P of about 10 µm to about 50 µm and are offset from the raised logic oxide features.							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicant’s disclosure: England et al. (US 2016/0111386 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815